Citation Nr: 0621890	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of 
transient ischemic attacks, claimed as secondary to service-
connected diabetes mellitus.

2. Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3. Entitlement to an initial disability rating higher than 20 
percent for diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to July 1973 and from March 1975 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA). 

The veteran had an appeal pending on the claim of service 
connection for peripheral neuropathy, but the issue was 
resolved by the grant of the benefit by the RO in a September 
2005 rating decision.


FINDINGS OF FACT

1. The veteran had two transient ischemic attacks in 2001 
without evidence of permanent disability. 

2. Hypertension was not affirmatively shown to have had onset 
during service, hypertension was not manifested to a 
compensable degree within the one-year period following 
separation from service, and hypertension was not caused or 
increased in the degree of disability because of service-
connected diabetes mellitus. 

3. The veteran does not require insulin for service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1. Transient ischemic attacks were not incurred or aggravated 
in service and are unrelated to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2. Hypertension was not incurred or aggravated in service, 
service connection may not be presumed as a chronic disease, 
and hypertension is not proximately due to service-connected 
diabetes mellitus or is hypertension aggravated by 
service-connected hypertension. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005). 

3. The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-VCAA notice by letters, 
dated in May 2002 and August 2004.  The notice included the 
type of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service or was 
made worse during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service; or evidence that a claimed condition 
is related to a service-connected disability.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

To the extent that partial VCAA notice came after the 
adjudication, the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence and to 
address the issues at a hearing.  The claims were then 
readjudicated following the notice as evidenced by the 
supplemental statement of the case in October 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims of service connection are denied, 
the degree of disability assignable is moot. As to the degree 
of the disability for the claim for increase, as this is the 
issue on appeal, the notice, pertaining to the degree of 
disability, was contained in the statement of the case as 
required by 38 U.S.C.A. § 7105(d).  Any defect with respect 
to the notice of degree of disability assignable under 
Dingess at 19 Vet. App. 473 has not prejudiced the veteran's 
claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained records and the 
veteran has been afforded VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran has served for 90 days or more during a 
period of war or during peacetime service after January 1, 
1947, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, the disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).



Transient Ischemic Attacks

The service medical records contain no complaint, finding, or 
history of transient ischemic attacks (TIAs).  

After service, both VA and private medical records, dated 
from 1984 to 2005, disclose that in June 2001 the veteran 
complained of two episodes of sudden weakness and numbness 
with slight dizziness.  He related that the weakness and 
numbness had been in his left leg in the first episode and in 
his left arm and left chest in the second episode.  He stated 
that each episode had lasted two or three hours and had 
resolved by the following day.  The ensuing neurological 
examination was normal.  

In January 2004, one physician stated that the veteran had 
diabetes in December 1996 at the time of his heart surgery 
and that the TIAs were a complication of diabetes.  In a 
statement in September 2005, the same physician expressed the 
opinion that it was likely that the veteran's diabetes 
contributed to and aggravated the TIAs.  A second physician 
stated that the veteran's diabetes had onset in December 1996 
and that the TIAs were complications of diabetes, but he 
noted that there was no residual deficit due to the TIAs.

In February 2004, the veteran testified that in 1996 he had 
been diagnosed as borderline diabetic and had been sent to a 
diabetes clinic and given a monitor to check his sugar 
levels.  

On VA examination in November 2004, the examiner stated that 
cerebral vascular accidents were well known complication of 
diabetes.  In August 2005, the same VA physician stated that 
the veteran's TIAs in 2001 predated the 2002 diagnosis of 
diabetes.  The physician noted that the TIAs had left no 
residual neurological deficits.



While there are opposing medical opinions as to the 
relationship between diabetes and TIAs, there is no medical 
evidence of permanent disability resulting from the two 
documented transient attacks in 2001.  In absence of medical 
evidence of permanent disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Hypertension

The service medical records contain no complaint, finding, or 
history of hypertension. 

After service, both VA and private medical records, dated 
from 1984 to 2005, disclose that in 1984 the veteran's blood 
pressure was mildly elevated.  On follow-up, some diastolic 
readings were over 90.  There is little record of the 
veteran's blood pressure over the next several years, but 
readings in 1989 and 1992 were within normal limits.  In 
1996, the veteran was diagnosed with coronary artery disease, 
and he had bypass surgery.  The diagnoses also included 
transient hyperglycemia, which was treated with intermittent 
insulin.  In 1997, the veteran was on medication for 
hypertension.

On VA examination in August 2002, the examiner expressed the 
opinion that the veteran's hypertension was secondary to 
diabetes based on history provided by the veteran that 
diabetes had onset in 1996.

In the January 2004, two physicians separately stated that 
the veteran's cardiovascular disease was directly due to 
diabetes. 

On VA examination in November 2004, the examiner expressed 
the opinion that the veteran's hypertension was separate from 
diabetes because the veteran did not have diabetic renal 
disease.  The physician stated that in 1996 the veteran had 
transient hyperglycemia.  In an August 2005 addendum to the 
report, the physician stated that the veteran's hypertension 
was not secondary to diabetes.

The history of the veteran's diabetes includes some abnormal 
blood sugar findings and possible borderline diabetes as 
early as 1996 with laboratory findings consistent with 
diabetes in 2000 and a formal diagnosis in 2002.  The date of 
onset of the veteran's hypertension is also less than clear, 
but there were some high blood pressure readings as early as 
1984, but by 1997 he was on medication for hypertension, 
which precedes date that diabetes was consistently shown in 
2000.  

As hypertension did not have onset during service and was 
first document several years after service, there is no 
factual basis to link hypertension directly to service or on 
a presumptive basis as a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

As for the claim of secondary service connection, two private 
physicians did not refer specifically to hypertension, when 
they expressed the opinion that the veteran's cardiovascular 
disease was directly due to diabetes.  While a VA physician 
expressed the opinion that the veteran's hypertension was 
secondary to diabetes based on history provided by the 
veteran that diabetes had onset in 1996, the record shows 
that the veteran had transient hyperglycemia, which was 
treated with insulin, but diabetes was not diagnosed.  

The only other medical evidence pertaining to the etiology of 
hypertension opposes rather than supports the claim as the VA 
examiner expressed the opinion that hypertension was 
unrelated to service-connected diabetes in the absence of 
evidence of diabetic renal disease.  And there is no evidence 
that hypertension is worse because of service-connected 
diabetes as there has no significant change in the degree of 
impairment due to hypertension before and after the onset of 
diabetes.  

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).




Rating Diabetes

The veteran appealed the initial 20 percent rating, following 
the grant of service connection for diabetes mellitus.  When 
the initial rating for a disability follows the an initial 
award of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As the veteran appealed the 
initial rating, the Board will consider potential for a 
staged rating. 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  Diabetes mellitus is rated under Diagnostic 
Code (DC) 7913. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

The criteria for the next higher rating, 40 percent, for 
diabetes under DC 7913, are insulin, restricted diet, and 
regulation of activities. 

The record shows that the veteran does not require insulin, 
but he is on oral medication for diabetes. In February 2004, 
the veteran testified that he was on oral medication, but not 
insulin for diabetes.  As the evidence clearly shows that the 
veteran does not require insulin and has not at any time 
during the appeal period, the criteria for the next higher 
rating under DC 7913 have not been met.






ORDER

Service connection for transient ischemic attacks is denied.

Service connection for hypertension to include as secondary 
to service-connected diabetes mellitus is denied.

An initial rating higher than 20 percent for diabetes 
mellitus is denied.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


